                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN
                              MILWAUKEE DIVISION

GORDON D. CHRISTOFFERSEN,
individually and on behalf of all others
similarly situated,

       Plaintiff,

v.                                             Case No.: 19-cv-1481

V. MARCHESE, INC.

       Defendant.



                         CLASS ACTION COMPLAINT AND
                           DEMAND FOR JURY TRIAL

       1.      The Plaintiff, Gordon D. Christoffersen, sues Defendant, V.

Marchese, Inc., on behalf of himself and similarly situated present and former

employees, alleging that Defendant failed to provide required notices of their right to

continued health care coverage under the Consolidated Omnibus Budget

Reconciliation Act of 1985 (“COBRA”).

       2.      Plaintiff, Gordon D. Christoffersen (“Plaintiff”), on behalf of himself

and the Class set forth below, bring this class action against Defendant, V. Marchese,

Inc. (“Defendant”), for violating the Employee Retirement Income Security Act of

1974 (“ERISA”), as amended by the Consolidated Omnibus Budget Reconciliation

Act of 1985 (“COBRA”).

       3.      Defendant, the plan sponsor of the Health Plan (“Plan”), has

repeatedly violated ERISA by failing to provide participants and beneficiaries in the

Plan with adequate notice, as prescribed by COBRA, of their right to continue their



      Case 2:19-cv-01481-PP Filed 10/10/19 Page 1 of 11 Document 1
health coverage upon the occurrence of a “qualifying event” as defined by the statute.

As a result of these violations, which threaten Class Members’ ability to maintain

their health coverage, Plaintiff seeks statutory penalties, injunctive relief, attorneys’

fees, costs and expenses, and other appropriate relief as set forth herein and provided

by law.

                             JURISDICTION AND VENUE


          4.   This Court has jurisdiction over this action pursuant to 29 U.S.C. §

1132(e) and (f), and also pursuant to 28 U.S.C. §§ 1331 and 1355.

          5.   Venue is proper in this District pursuant to 29 U.S.C. § 1132(e)(2)

because the statutory violations at issue took place in this District, and Defendant has

business operations in this District.

                                        PARTIES

          6.   Plaintiff is a Wisconsin resident and former employee of Defendant

who was a covered employee and participant in the Plan the day before the

termination of his employment on or about January 7, 2019, which was a qualifying

event within the meaning of 29 U.S.C. § 1163(2), rendering him a qualified

beneficiary of the Plan pursuant to 29 U.S.C. § 1167(3).

          7.   Defendant is a Wisconsin corporation with its headquarters in

Milwaukee, and employed more than 20 employees who were members of the Plan

in each year from 2014 to 2019. Defendant is the Plan sponsor within the meaning of

29 U.S.C. §1002(16)(B), and the administrator of the Plan within the meaning of 29

U.S.C. § 1002(16)(A). The Plan provides medical benefits to employees and their




      Case 2:19-cv-01481-PP Filed 10/10/19 Page 2 of 11 Document 1
beneficiaries, and is an employee welfare benefit plan within the meaning of 29

U.S.C. § 1002(1) and a group health plan within the meaning of 29 U.S.C. § 1167(1).

                              FACTUAL ALLEGATIONS

              COBRA Notice Requirements

       8.       The COBRA amendments to ERISA include certain provisions

relating to continuation of health coverage upon termination of employment or

another “qualifying event” as defined by the statute.

       9.       Among other things, COBRA requires the plan sponsor of each group

health plan normally employing more than 20 employees on a typical business day

during the preceding year to provide “each qualified beneficiary who would lose

coverage under the plan as a result of a qualifying event … to elect, within the

election period, continuation coverage under the plan.” 29 U.S.C. § 1161.

       10.      COBRA further requires the administrator of such a group health plan

to provide notice to any qualified beneficiary of their continuation of coverage rights

under COBRA upon the occurrence of a qualifying event. 29 U.S.C. § 1166(a)(4).

This notice must be “[i]n accordance with the regulations prescribed by the

Secretary” of Labor. 29 U.S.C. § 1166(a).

       11.      The relevant regulations prescribed by the Secretary of Labor

concerning notice of continuation of coverage rights are set forth in 29 C.F.R. §

2590.606-4 and the Appendix thereto.

       12.      Section 2590.606-4(b)(1), states:

             Except as provided in paragraph (b)(2) or (3) of this section, upon
             receipt of a notice of qualifying event …, the administrator shall
             furnish to each qualified beneficiary, not later than 14 days after



      Case 2:19-cv-01481-PP Filed 10/10/19 Page 3 of 11 Document 1
      receipt of the notice of qualifying event, a notice meeting the
      requirements of paragraph (b)(4) of this section.

13.      Section 2590.606-4(b)(4), in turn, provides as follows:

      (4) The notice required by this paragraph (b) shall be written in a
      manner calculated to be understood by the average plan
      participant and shall contain the following information:

             (i) The name of the plan under which continuation
             coverage is available; and the name, address and telephone
             number of the party responsible under the plan for the
             administration of continuation coverage benefits;

             (ii) Identification of the qualifying event;

             (iii) Identification, by status or name, of the qualified
             beneficiaries who are recognized by the plan as being
             entitled to elect continuation coverage with respect to the
             qualifying event, and the date on which coverage under the
             plan will terminate (or has terminated) unless continuation
             coverage is elected;

             (iv) A statement that each individual who is a qualified
             beneficiary with respect to the qualifying event has an
             independent right to elect continuation coverage, that a
             covered employee or a qualified beneficiary who is the
             spouse of the covered employee (or was the spouse of the
             covered employee on the day before the qualifying event
             occurred) may elect continuation coverage on behalf of all
             other qualified beneficiaries with respect to the qualifying
             event, and that a parent or legal guardian may elect
             continuation coverage on behalf of a minor child;

             (v) An explanation of the plan's procedures for electing
             continuation coverage, including an explanation of the
             time period during which the election must be made, and
             the date by which the election must be made;

             (vi) An explanation of the consequences of failing to elect
             or waiving continuation coverage, including an
             explanation that a qualified beneficiary's decision whether
             to elect continuation coverage will affect the future rights
             of qualified beneficiaries to portability of group health
             coverage, guaranteed access to individual health coverage,
             and special enrollment under part 7 of title I of the Act,
             with a reference to where a qualified beneficiary may



Case 2:19-cv-01481-PP Filed 10/10/19 Page 4 of 11 Document 1
         obtain additional information about such rights; and a
         description of the plan's procedures for revoking a waiver
         of the right to continuation coverage before the date by
         which the election must be made;

         (vii) A description of the continuation coverage that will
         be made available under the plan, if elected, including the
         date on which such coverage will commence, either by
         providing a description of the coverage or by reference to
         the plan's summary plan description;

         (viii) An explanation of the maximum period for which
         continuation coverage will be available under the plan, if
         elected; an explanation of the continuation coverage
         termination date; and an explanation of any events that
         might cause continuation coverage to be terminated earlier
         than the end of the maximum period;

         (ix) A description of the circumstances (if any) under
         which the maximum period of continuation coverage may
         be extended due either to the occurrence of a second
         qualifying event or a determination by the Social Security
         Administration, under title II or XVI of the Social Security
         Act (42 U.S.C. 401 et seq. or 1381 et seq.) (SSA), that the
         qualified beneficiary is disabled, and the length of any
         such extension;

         (x) In the case of a notice that offers continuation
         coverage with a maximum duration of less than 36
         months, a description of the plan's requirements regarding
         the responsibility of qualified beneficiaries to provide
         notice of a second qualifying event and notice of a
         disability determination under the SSA, along with a
         description of the plan's procedures for providing such
         notices, including the times within which such notices
         must be provided and the consequences of failing to
         provide such notices. The notice shall also explain the
         responsibility of qualified beneficiaries to provide notice
         that a disabled qualified beneficiary has subsequently been
         determined to no longer be disabled;

         (xi) A description of the amount, if any, that each
         qualified beneficiary will be required to pay for
         continuation coverage;

         (xii) A description of the due dates for payments, the




Case 2:19-cv-01481-PP Filed 10/10/19 Page 5 of 11 Document 1
                  qualified beneficiaries' right to pay on a monthly basis, the
                  grace periods for payment, the address to which payments
                  should be sent, and the consequences of delayed payment
                  and non-payment;

                  (xiii) An explanation of the importance of keeping the
                  administrator informed of the current addresses of all
                  participants or beneficiaries under the plan who are or may
                  become qualified beneficiaries; and

                  (xiv) A statement that the notice does not fully describe
                  continuation coverage or other rights under the plan, and
                  that more complete information regarding such rights is
                  available in the plan's summary plan description or from
                  the plan administrator.

       14.    To facilitate compliance with these notice obligations, the United

States Department of Labor (“DOL”) has issued a Model COBRA Continuation

Coverage Election Notice (“Model Notice”), which is included in the Appendix to 29

C.F.R. § 2590.606-4. The DOL website states that the DOL “will consider use of the

model election notice, appropriately completed, good faith compliance with the

election notice content requirements of COBRA.”

       15.    In the event that a plan administrator declines to use the Model Notice

and fails to meet the notice requirements of 29 U.S.C. § 1166 and 29 C.F.R. §

2590.606-4, the administrator is subject to statutory penalties of up to $110 per

participant or beneficiary per day from the date of such failure. 29 U.S.C. §

1132(c)(1). In addition, the Court may order such other relief as it deems proper,

including but not limited to injunctive relief pursuant to 29 U.S.C. § 1132(a)(3) and

payment of attorneys’ fees and expenses pursuant to 29 U.S.C. § 1132(g)(1).

   Defendant’s Notice Is Inadequate and Fails to Comply with COBRA

       16.    Defendant has simply failed to provide any reasonable notice of these




      Case 2:19-cv-01481-PP Filed 10/10/19 Page 6 of 11 Document 1
COBRA continuation of coverage rights.


    Plaintiff Gordon D. Christoffersen

          17.      Plaintiff was employed by Defendant as a delivery driver from 2014 to 2019.

          18.      Plaintiff experienced a qualifying event (termination) on or about

January 7, 2019. Importantly, for purposes of COBRA, Plaintiff was not terminated

for gross misconduct.

          19.      Following this qualifying event, Plaintiff contacted Defendant on at

least two occasions, and requested a notice of COBRA continuation of coverage

rights.

          20.      Plaintiff has put off needed medical treatment, as he waited for the

notice to be sent.


                                  CLASS ACTION ALLEGATIONS

          21.      Plaintiffs bring this action as a class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure on behalf of the following persons:

                All participants and beneficiaries in the Defendant’s Health
                Plan who had a qualifying event during the applicable statute
                of limitations period, and were not provided with a notice of
                COBRA continuation of coverage rights.

          22.      Because no administrative remedies are required, Plaintiff has sought

none and seeks to move forward with the putative class action.

          23.      Numerosity: The Class is so numerous that joinder of all Class

members is impracticable. On information and belief, over 40 individuals satisfy the

definition of the Class. On information and belief, at any given time, Defendant




          Case 2:19-cv-01481-PP Filed 10/10/19 Page 7 of 11 Document 1
employed approximately 100 people.

       24.      Typicality: Plaintiff’s claims are typical of the Class. Upon

information and belief, Defendant has not provided notice of COBRA continuation

of coverage rights as required by federal law.

       25.      Adequacy: Plaintiff will fairly and adequately protect the interests of the Class

members, has no interests antagonistic to the class, and has retained counsel

experienced in complex class action litigation.

       26.      Commonality: Common questions of law and fact exist as to all members of

the Class and predominate over any questions solely affecting individual members of the

Class, including but not limited to:

             a. Whether the Plan is a group health plan within the meaning of 29

                U.S.C. § 1167(1).

             b. Whether Defendant’s COBRA notice practices complied with the

                requirements of 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;

             c. Whether statutory penalties should be imposed against Defendant under 29

                U.S.C. § 1132(c)(1) for failing to comply with COBRA notice

                requirements, and if so, in what amount;

             d. The appropriateness and proper form of any injunctive relief

                or other equitable relief pursuant to 29 U.S.C. § 1132(a)(3);

                and

             e. Whether (and the extent to which) other relief should be granted

                based on Defendant’s failure to comply with COBRA notice

                requirements.




      Case 2:19-cv-01481-PP Filed 10/10/19 Page 8 of 11 Document 1
       27.     Class Members do not have an interest in pursuing separate individual

actions against Defendant, as the amount of each Class Member’s individual claims

is relatively small compared to the expense and burden of individual prosecution.

Class certification also will obviate the need for unduly duplicative litigation that

might result in inconsistent judgments concerning Defendant’s practices and the

adequacy of its COBRA notice. Moreover, management of this action as a class

action will not present any likely difficulties. In the interests of justice and judicial

efficiency, it would be desirable to concentrate the litigation of all Class Members’

claims in a single action.

       28.     Plaintiff intends to send notice to all Class Members to the extent

required by Rule 23(c)(2) of the Federal Rules of Civil Procedure.

       29.     The names and addresses of the Class Members are available from

Defendant’s records.


                             CLASS CLAIM I FOR RELIEF
                     Violation of 29 U.S.C. § 1166(a) and 29 C.F.R. §
                                        2590.606-4

        30.     Plaintiff repeats and incorporates the allegations contained in the

foregoing paragraphs as if fully set forth herein.

        31.     The Plan is a group health plan within the meaning of 29 U.S.C. § 1167(1).

        32.     Defendant is the sponsor and administrator of the Plan, and was

subject to the continuation of coverage and notice requirements of COBRA.

        33.     Plaintiff and the other members of the Class experienced a

“qualifying event” as defined by 29 U.S.C. § 1163, and Defendant was aware that




      Case 2:19-cv-01481-PP Filed 10/10/19 Page 9 of 11 Document 1
they had experienced such a qualifying event.

        34.     Defendant failed to send to Plaintiff and class members a COBRA

notice which complied with 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4.

        35.     These violations were material and willful.

        36.     Defendant knew that notice consistent with the Secretary of Labor’s

Model Notice was required by law, and that compliance with 29 U.S.C. § 1166(a)

and 29 C.F.R. § 2590.606-4 was required by law, but chose not to give proper

notice in deliberate or reckless disregard of the rights of Plaintiff and other Class

Members.

                                 PRAYER FOR RELIEF
        WHEREFORE, Plaintiff, individually and on behalf of the Class, prays

for relief as follows:

                a.       Issuing proper notice to the Class at Defendant’s expense;

                b.       Declaring that Defendant failed to provide an appropriate
                         COBRA notice consistent with 29 U.S.C. § 1166(a) and 29
                         C.F.R. § 2590.606-4;

                c.       Awarding appropriate equitable relief pursuant to 29 U.S.C. §
                         1132(a)(3), including but not limited to an order enjoining
                         Defendant from refusing to send COBRA notices and requiring
                         Defendant to send corrective notices;

                d.       Awarding statutory penalties to the Class pursuant to 29 U.S.C. §
                         1132(c)(1) and 29 C.F.R. § 2575.502c-1 in the amount of $110
                         per day for each Class Member who was sent a defective
                         COBRA notice by Defendant;

                e.       Awarding attorneys’ fees, costs and expenses to Plaintiffs’
                         counsel as provided by 29 U.S.C. § 1132(g)(1) and other
                         applicable law;

                f.       Granting such other and further relief, in law or equity, as this
                         Court deems appropriate;



     Case 2:19-cv-01481-PP Filed 10/10/19 Page 10 of 11 Document 1
                   g.      Designating Plaintiff’s counsel as counsel for the Class;

                   h.      Issuing proper notice to the Class at Defendant’s expense;

                   i.      Declaring that the COBRA notice sent by Defendant to Plaintiffs
                           and other Class Members violated 29 U.S.C. § 1166(a) and 29
                           C.F.R. § 2590.606-4;

                   j.      Awarding appropriate equitable relief pursuant to 29 U.S.C. §
                           1132(a)(3), including but not limited to an order enjoining
                           Defendant from continuing to use its defective COBRA notice
                           and requiring Defendant to send corrective notices;

                   k.      Awarding statutory penalties to the Class pursuant to 29 U.S.C. §
                           1132(c)(1) and 29 C.F.R. § 2575.502c-1 in the amount of $110
                           per day for each Class Member who was sent a defective
                           COBRA notice by Defendant;

                   l.      Awarding attorneys’ fees, costs and expenses to Plaintiff’s
                           counsel as provided by 29 U.S.C. § 1132(g)(1) and other
                           applicable law; and

                   m.      Granting such other and further relief, in law or equity, as
                           this Court deems appropriate.

                                         JURY TRIAL

           37.     Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,

    Plaintiff and the Class demand a trial by jury.

Dated: October 10, 2019

                                                      ADEMI & O’REILLY, LLP

                                             By:      /s/ Mark A. Eldridge_
                                                      Robert O’Reilly
                                                      Mark A. Eldridge
                                                      Ben J. Slatky
                                                      3620 East Layton Avenue
                                                      Cudahy, WI 53110
                                                      Phone No.: 414-482-8000
                                                      Fax No.: 414-482-8001
                                                      roreilly@ademilaw.com
                                                      meldridge@ademilaw.com
                                                      bslatky@ademilaw.com



         Case 2:19-cv-01481-PP Filed 10/10/19 Page 11 of 11 Document 1
